Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “quantum dot” in the claims is used by the claim to mean “a plurality of distinct transverse van der Waals layers stacked vertically as a layer stack comprising, in order: a bottom electrode layer, a bottom dielectric layer, an active layer, a top dielectric layer, and a top electrode layer; and a dot electrode positioned over the top dielectric layer at an opening in the top electrode layer.,” while the accepted meaning is “Quantum dots (QDs) are semiconductor particles a few nanometers in size, having optical and electronic properties that differ from those of larger particles as a result of quantum mechanics.” [Wikipedia] The term is indefinite because the specification does not clearly redefine the term.

The term as used in the specification and found in the claims is inconsistent with the common meaning.  Reading the specification the term “quantum dot” appears to be used to reference both a device structure that comprises quantum dots and also quantum dots in the conventional use of the term.  It appears in some instances “quantum dot” is referring to a “quantum dot” devices where in other instances it is referring to actual semiconductor particle.  It is unclear if a actual quantum dot is being claimed, a device comprising a quantum dot, or a device that creates a artificial quantum dot.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “a quantum dot comprising an all-van der Waals heterostructure”.   As per ¶111 of he instant specification:  “[0111] Each dot gate can be used to create a local electrostatic potential well in the BLG layer whose depth can be controlled in-situ via the applied voltage. While the metal contact of a particular dot gate can extend across the device, its effect in the BLG layer is screened by the top gate, except in the region below the hole etched out of the top gate. Thus, the electrostatic influence of the dot gate in the FQH state can be restricted to the region defined by the etched hole of an instant quantum dot.”  As best understood a conventional quantum dot does not actually exist.  The electric field from the dot gate and the opening effectively create a artificial quantum dot in the region.  Said another way, a van der waals heterostructure effectively comprises a quantum dot, not the otherway around as claimed.  Further note language of ¶110 “An array of controllable quantum dots in an all-vdW graphene heterostructure” which further supports the understanding that a pseudo/artificial quantum dot is effectively created int the VDW heterostructure and not comprised of a heterostructure as claimed.


Claim Objections
Claims 1-13 are objected to because of the following informalities:  
“a quantum dot comprising a van der waals heterostructure” is not understood from the application.  In the art a “Quantum dots (QDs) are semiconductor particles a few nanometers in size, having optical and electronic properties that differ from those of larger particles as a result of quantum mechanics.” [Wikipedia]  The device being claimed is does not fit this conventional definition.  
Per the specification the claimed quantum dot is shown in figure 5, however there is no conventionally understood quantum dot.  Figure 5 shows a device structure that has a top electrode located over a conventional 2d van der waals heterostructure. During operation the structure creates quantum confinement which would effectively act like or create a artificial quantum dot.  Calling the device structure as shown in figure 5 and recited in claim 2 a quantum dot is not accurate with what is conventionally recognized as a quantum dot or what is understood from the specification.  
Appropriate correction is required.  Recommended correction for example would be amending the application to read “quantum dot device” (like in paragraph 2 of the Applicant’s specification) and limiting the use of the term “quantum dot” to when referring to a actual quantum dot.

For examination purposes, when reading and interpreting the claims “quantum dot” will be interpreted a “quantum dot device”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Fatimy et al. (US 11029213 B2) and Eich et al. (PHYSICAL REVIEW X 8, 031023 (2018))


Regarding claim 1 and claim 2., El Fatimy et al. and Eich et al. may be silent upon a quantum dot [sic] comprising [sic] an all-van der Waals heterostructure, however as best understood this claimed structure is merely a van der waals heterostructure 2d layer. 

 El Fatimy discloses the analogous van der waals layer and the device that creates electric field which effectively create quantum dots.
	Similarly Eich et al. teaches the device structure as claimed and disclosed in El Fatimy.

El Fatimy et al. discloses a  plurality of distinct transverse van der Waals layers stacked vertically as a layer stack comprising, in order: a bottom electrode layer [graphene], a bottom dielectric layer [SiC], an active layer [MoS2], a top dielectric layer [Al2O3], and a top electrode layer [graphene Source and drains]; and a dot electrode [gate] positioned over the top dielectric layer [Al2O3] at an opening in the top electrode layer [between Source and drains] (see El Fatimy figs. 9 and 11a and written description).

    PNG
    media_image1.png
    454
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    493
    media_image2.png
    Greyscale


Eich et al. discloses a  plurality of distinct transverse van der Waals layers stacked vertically as a layer stack comprising, in order: a bottom electrode layer [graphene back gate], a bottom dielectric layer [bottom hBN & SiO2], an active layer [bilayer graphene], a top dielectric layer [top hBN], and a top electrode layer [graphene split gate]; and a dot electrode [finger gate] positioned over the top dielectric layer [top hBN] at an opening in the top electrode layer [between split gate] (see Eich figs. 1-2 and written description).

Regarding claim 3., El Fatimy et al. and Eich et al.  disclose a quantum dot of claim 2, wherein the active layer supports non-Abelian topological phases (See El Fatimy figs. 9 and 11a and written description.  Further note this limitation is a functional limitation with is not understood to provide any further structural distinction over the device as depicted and described by El Fatimy & Eich figs. 1-2 and written description).

Regarding claim 4., El Fatimy et al. and Eich et al.  disclose a quantum dot of claim 3, wherein the non-Abelian topological phases are fractional quantum Hall states (See El Fatimy figs. 9 and 11a and written description.  Further note this limitation is a functional limitation with is not understood to provide any further structural distinction over the device as depicted and described by El Fatimy & Eich figs. 1-2 and written description).

Regarding claim 5., El Fatimy et al. and Eich et al.  disclose a quantum dot of claim 2, wherein the active layer comprises a graphene monolayer, a graphene bilayer, or a transition metal dichalcogenide (See El Fatimy figs. 9 and 11a and written description. & Eich figs. 1-2 and written description).

Regarding claim 6., El Fatimy et al. and Eich et al.  disclose a quantum dot of claim 2, wherein the bottom dielectric layer or the top dielectric layer comprises boron nitride or a transition metal dichalcogenide (El Fatimy Col. 1 ln 61 & Eich figs. 1-2 and written description).

Regarding claim 7., El Fatimy et al. and Eich et al.  disclose a quantum dot of claim 2, wherein the bottom electrode layer or the top electrode layer comprises graphite (See El Fatimy figs. 9 and 11a and written description & Eich figs. 1-2 and written description).

Regarding claim 8., El Fatimy et al. and Eich et al.  disclose a quantum dot of claim 2, wherein the dot electrode is formed above the top electrode layer(See El Fatimy figs. 9 and 11a and written description & Eich figs. 1-2 and written description).
 
Regarding claim 9., El Fatimy et al. and Eich et al.  disclose a quantum dot of claim 8, further comprising a spacer between the top electrode layer and the dot electrode (See El Fatimy figs. 9 and 11a and written description & Eich figs. 1-2 and written description).

Regarding claim 10, El Fatimy et al. and Eich et al.  disclose a array of quantum dots comprising the quantum dot of claim 2, and further comprising: two or more additional dot electrodes over respective additional openings in the top electrode layer; wherein the heterostructure defines an array of quantum dots (El Fatimy Col. 2 line 50, Col 15 lns 14-17 & fig. 15 & Eich figs. 1-2 and written description).


Regarding claim 11, El Fatimy et al. and Eich et al.  disclose a qubit comprising the array of quantum dots of claim 10 (El Fatmy Col. 11 lns 35-45 & Eich figs. 1-2 and written description).

Regarding claim 12., El Fatimy et al. and Eich et al.  disclose a topological quantum computer comprising a plurality of the qubits of claim 11 (El Fatimy Col. 11 lns 35-45 & Eich figs. 1-2 and written description).

Regarding claim 13., El Fatimy et al. and Eich et al.  disclose a topological quantum computer of claim 12, further comprising: a magnet configured to impose a magnetic field on the qubits (Eich et al. Abstract); at least one power supply configured to apply respective voltages to the bottom electrode layer (implicitly understood reequipment to supply voltages), the active layer (graphene bilayer), and the top electrode layer (split gate); control electronics configured to apply respective voltages (implicitly understood reequipment to supply voltages), to the first dot electrode or the two or more additional dot electrodes to: initialize a plurality of non-Abelian quasiparticles on the qubits (see entire disclosure describing the disclosed Gate-defined quantum dots); perform computation operations on one or more of the qubits (this functional/intended use limitation is not understood to provide a clear structural distinction.) ; or read fusion outputs of two or more of the non-Abelian quasiparticles qubits (this functional/intended use limitation is not understood to provide a clear structural distinction.); and a cryogenic apparatus operable to maintain the qubits within a predetermined operating temperature range (Eich –“ The device was cooled down four times in different setups: a dipstick 4 He system at 4.2 K, a variable temperature insert reaching 1.7 K, a dry dilution refrigerator reaching 35 mK, and a wet dilution refrigerator with a rotatable sample holder reaching 80 mK.” – this temperature range and equipment is understood as a cryogenic temperatures and equipment.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/25/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822